DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The following are the biological deposit rules:“
    PNG
    media_image1.png
    493
    729
    media_image1.png
    Greyscale
”. Lack of written description of the Penicillium brasilianum strain O64 and Penicillium brasilianum strain O65 provided in the Specification rendering that the Applicant did not have possession of the claimed invention at the time the application was filed.
A) The Specification of US Publication 20200085067 satisfies: 
(1) The name and address of the depository:/ (2) The name and address of the depositor:
Penicillium brasilianum strain O64: was deposited under the Budapest Treaty with the Mycotheque de l'Universite Catholique de Louvain (MUCL, Belgian Coordinated Collections of Microorganisms, Universite catholique de Louvain, Croix du Sud 2, 1348 Louvain-la-Neuve, Belgium. 
Penicillium brasilianum strain O65: deposited under the Budapest Treaty with the Mycotheque de l'Universite Catholique de Louvain (MUCL, Belgian Coordinated Collections of Microorganisms, Universite catholique de Louvain, Croix du Sud 2, 1348 Louvain-la-Neuve, Belgium)
 (3) The date of deposit: 
Penicillium brasilianum strain O64 was deposited on July 11, 2013.
Penicillium brasilianum strain O65 was deposited on July 11, 2013.

(4) The identity of the deposit and the accession number given by the depository: 
Penicillium brasilianum strain O64 under Accession number MUCL 54519 
Penicillium brasilianum strain O65 under Accession number MUCL 54520

B) The Specification of US Publication 20200085067 does not fully satisfy the following the following for both  Penicillium brasilianum strain O64 and Penicillium brasilianum strain O65:  
 (5) The date of the viability test stating the biological deposit is viable upon receipt.
 
(6) The procedures used to obtain a sample if the test is not done by the depository. 

(7) A statement that the deposit is capable of reproduction.
The Specification lacking data/answers for numbers 5-7 above indicates that the Applicant did not have possession of the claimed invention at the time the application was filed.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Schurmann et al.(Austin, dehydroaustin and other metabolites from Penicillium brasilianum (Quimica Nova (2010), 33(5), 1044-1046). Schurmann et al. teach Penicillium brasilianum  grown on a dextrose-peptone-salts medium(path growth substrate). The “and/or” in the claims are interpreted as reading that the Penicillium brasilianum can be on a plant substrate or on a plant. The active step in the claim then reads that the Penicillium brasilianum is combined with the plant growth substrate, e.g.. dextrose-peptone-salts medium. Thus, the reference meets the active step of the claim. 


Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Panagiotou et al.( Penicillium brasilianum as an enzyme factory; the essential role of feruloyl esterases for the hydrolysis of the plant cell wall(Journal of Biotechnology (2007), 130(3), 219-228). Panagiotou et al. teaches Penicillium brasilianum was grown on sugar beet pulp(path growth substrate). The “and/or” in the claims are interpreted as reading that the Penicillium brasilianum can be on a plant substrate or on a plant. The active step in the claim then reads that the Penicillium brasilianum is combined with the plant growth substrate, e.g. sugar beet pulp . Thus, the reference meets the active step of the claim. 

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Panagiotou et al.( Production and partial characterization of arabinoxylan-degrading enzymes by Penicillium brasilianum under solid-state fermentation, Applied Microbiology and Biotechnology (2006), 72(6), 1117-1124). Panagiotou et al. teaches Penicillium brasilianum grown on brewer's spent grain. The “and/or” in the claims are interpreted as reading that the Penicillium brasilianum can be on a plant substrate or on a plant. The active step in the claim then reads that the Penicillium brasilianum is combined with the plant growth substrate, e.g. brewer's spent grain. Thus, the reference meets the active step of the claim. 
 

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Jorgensen et al.( Investigation of cellulase and hemicellulose production in Penicillium brasilianum using capillary electrophoresis, Abstracts of Papers, 223rd ACS National Meeting, Orlando, FL, United States, April 7-11, 2002 (2002)). Jorgensen et al. teaches Penicillium brasilianum grown on carbon sources (glucose, xylose,cellulose and xylan). The “and/or” in the claims are interpreted as reading that the Penicillium brasilianum can be on a plant substrate or on a plant. The active step in the claim then reads that the Penicillium brasilianum is combined with the plant growth substrate, e.g. carbon sources (glucose, xylose,cellulose and xylan). Thus, the reference meets the active step of the claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5,8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “and/or” in claims is a relative term which renders the claim indefinite. The term “and/or” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The “and/or” in the claims are interpreted as reading that the Penicillium brasilianum can be on a plant substrate or on a plant. The active step in the claim then reads that the Penicillium brasilianum is combined with the plant growth substrate. Thus, the reference meets the active step of the claim. 

Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621. The examiner can normally be reached 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALTON N PRYOR/Primary Examiner, Art Unit 1616